Citation Nr: 1733839	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  11-23 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for Hepatitis C.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for residuals of a stroke.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for erectile dysfunction.

7.  Entitlement to a rating in excess of 70 percent for major depression, recurrent (also claimed as memory loss).

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to November 1970, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  Following the hearing, the appellant submitted lay statements in support of his claims on appeal.  The Board also observes that subsequent to the issuance of the January 2016 Supplemental Statement of the Case, additional medical records were associated with the electronic claims file.  However, the lay statements and additional medical records do not pertain to the Veteran's current appeal for residuals of a stroke.  Therefore, this evidence is not pertinent to the Veteran's current issue addressed below and remand for initial agency of original jurisdiction (AOJ) review is not required.  See 38 C.F.R. § 20.1304(c) (2016).

The issues of entitlement to service connection for hypertension, entitlement to an increased rating for major depression, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to AOJ.


FINDINGS OF FACT

1.  The record does not show any residuals of a stroke.

2.  In testimony provided during the May 2017 Board videoconference hearing, prior to the promulgation of a decision in the appeal, the appellant indicated that he wished to withdraw the claims of entitlement to service connection for bilateral hearing loss, Hepatitis C, a low back disability, and erectile dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a stroke have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for withdrawal of an appeal have been met with respect to the issues of entitlement to service connection for bilateral hearing loss, Hepatitis C, erectile dysfunction, and a low back disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I.  Service Connection for Residuals for Stroke

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection for certain chronic diseases may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran asserts that service connection is warranted for residuals of a stroke.  Specifically, he contends that he first suffered a stroke in 1986, at which time he was treated by a private physician.  Since that time he has suffered "mini strokes" with combined memory loss.  See August 2011 Substantive Appeal.

After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim of service connection from residuals of a stroke.  

Service treatment records are negative for treatment for or a diagnosis of a stroke or residuals thereof.  

Post-service medical records are also negative for a diagnosis of residuals of a stroke.  The Board notes that private treatment records dated in July 1986 show that the Veteran was treated for issues with memory.  Following evaluation, he was diagnosed with dysthymic disorder.  X-ray findings at that time revealed a normal study of the skull.  Subsequent medical records do not show treatment for a stroke or note residuals of a stroke.  

The Board observes that in the report of a February 2016 VA mental health examination, it was noted that mild memory loss was a symptom associated with the Veteran's service-connected major depression.  In the accompanying medical opinion, the examiner determined that the Veteran's cognitive symptoms are secondary to his depression.

In testimony provided at the May 2017 Board hearing, the Veteran again asserted that he had a stroke in 1986 and has had mild strokes since that time.  However, he reported that the subsequent strokes have not necessitated hospital treatment.   

After carefully considering the record on appeal, the Board finds that the record does not establish that the Veteran currently has any residuals of a stroke, nor has he had the claimed condition at any time during the appeal period.

As noted herein, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The Board has carefully reviewed the record on appeal and can find no clinical indication that the Veteran currently has any residuals of a stroke.  As detailed above, service treatment records do not show that the Veteran suffered a stroke during service.  Moreover, post-service treatment records are negative for a finding of the claimed disability.  Although the Veteran reported that he was treated for a stroke in 1986, records regarding the noted treatment show a diagnosis of dysthymic disorder.  Further, x-ray of the appellant's skull at that time was negative for a finding of any disability.  While the appellant has reported that his memory loss is a residual of a stroke, the evidence available to the Board indicates that such symptom is attributable to the Veteran's service-connected major depression.  The clinical evidence of record contains no indication that at any time following separation from military service has the Veteran been diagnosed with residuals of a stroke.  

In addition, to the extent that the Veteran's filing a claim of service connection for residuals of a stroke may constitute lay evidence of a current disability, the Board finds that such evidence is not competent.  Because he is a layperson and the diagnosis of a stroke, as opposed to the symptoms he experienced which he believes to be a stroke, is a medically complex matter that requires advanced medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) ("Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court.").  In any event, the Board finds that the record still lacks any indication that such disability had its inception during service or is otherwise causally related to service or any incident therein.  

In summary, the record on appeal contains no probative evidence that residuals of a stroke have been present at any time since the filing of the Veteran's service connection claim.  The law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Absent any indication that the appellant currently has residuals of a stroke, the Board finds that the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Withdrawal of Appeal

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id. 

At the May 2017 Board videoconference hearing, the Veteran indicated that he wished to withdraw his appeal with respect to the issues of entitlement to service connection for bilateral hearing loss, Hepatitis C, erectile dysfunction, and a low back disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.


ORDER

Entitlement to service connection for residuals of a stroke is denied.

Entitlement to service connection for bilateral hearing loss is dismissed.

Entitlement to service connection for Hepatitis C is dismissed.

Entitlement to service connection for erectile dysfunction is dismissed.

Entitlement to service connection for a low back disability is dismissed.  


REMAND

Hypertension

The Veteran asserts that service connection is warranted for hypertension.  Specifically, he contends that it had its onset during active service and has continued since that time. 

Military personnel records demonstrate that the Veteran had service in the Republic of Vietnam.  Thus, he is presumed to have been exposed to herbicides during service.  VA regulations provide that, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2016). 

Although the enumerated diseases do not include hypertension, service connection may be established with evidence of actual causation.  38 C.F.R. § 3.309(e) (2016); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  On August 10, 2012, VA published in the Federal Register, Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010.  See Notice, 77 Fed. Reg. 47924-47928 (2012).  In that Notice, VA discussed National Academy of Sciences' (NAS) findings concerning hypertension and its possible relationship to herbicide exposure.  VA noted that NAS had placed hypertension in the "Limited or Suggestive Evidence of Association" category, although VA ultimately concluded that the available evidence from the NAS was not sufficient to establish a new presumption of service connection for hypertension in veterans exposed to herbicides.  

Additionally, in testimony provided during the May 2017 Board hearing, the Veteran asserted that his depression "led to" to hypertension.  

The Board observes that the appellant has not been provided a VA examination.  Given the findings of a possible association between hypertension and herbicide agents and the Veteran's assertion that the service-connected depression caused hypertension, the Veteran should be afforded a VA examination to determine the nature and etiology of his hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Major Depression

The Veteran's service-connected major depression has been assigned a 70 percent disability rating; he asserts that a higher rating is warranted.  

In testimony provided during the May 2017 Board videoconference hearing, the Veteran reported that he continued to receive VA medical treatment for his service-connected psychiatric disability.  He noted that he was scheduled for an appointment in May 2017.  The Board observes that the most recent VA medical records associated with the claims file are dated in December 2015.  On remand, appropriate efforts must be undertaken to obtain any outstanding VA medical records.

Additionally, the Veteran asserted that his psychiatric symptoms have worsened.  In this regard, the Veteran reported that he suffers severe memory loss.  He was last examined for his service-connected major depression in February 2016, at which time his memory loss was determined to be mild in nature.  However, the appellant has competently testified that his condition has increased in severity since his last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  On remand, the Veteran should be provided a VA examination to assess the severity of his service-connected psychiatric disability.


TDIU

Lastly, the Board notes that the issue of entitlement to a TDIU has been raised by the record.  See April 2017 VA 21-526EZ, Fully Developed Claim (Compensation).  A claim for a total rating based on individual unemployability, either expressly raised by the appellant or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part and parcel of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO has not yet considered this issue in the first instance.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Therefore, the AOJ should develop a claim for TDIU.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake the necessary efforts to obtain any outstanding and relevant VA medical records pertaining to the Veteran's depression.  Specifically, VA medical records from December 2015 to the present should be secured.

2.  Schedule the Veteran for a VA examination to determine the severity of his major depression.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  
The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The examiner should address the level of social and occupational impairment attributable to the Veteran's major depression. 

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.

Following evaluation of the Veteran, the examiner should provide an opinion for the following:

(a) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension was incurred in service or is otherwise causally related to his active service or any incident therein, to include legally presumed exposure to an herbicide agent?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension was caused by his service-connected depression?

(c) Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's hypertension has been aggravated (chronically worsened) by his service-connected depression?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

4.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disability, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

5.  After the actions above have been completed, and after conducting any additional development deemed necessary, the AOJ should readjudicate the claims, considering all the evidence of record.  If any benefit sought remains denied, the appellant and his representative should be furnished a supplemental statement of the case before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


